Order filed September 10, 2019




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-19-00108-CV
                                    ____________

                          JOSE LUIS VARGAS, Appellant

                                         V.

                         GRACIE ANN VARGAS, Appellee


                       On Appeal from the 257th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2003-61755

                                     ORDER

      Appellant’s brief was due May 13, 2019. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before October 9, 2019,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM



Panel Consists of Justices Jewell, Bourliot, Zimmerer.